Case 1:15-cv-00516-JLS-LGF Document 51 Filed 07/28/20 Page 1 of 7

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

KIMBERLY SALERNO.,
Plaintiff,
V. 15-CV-516 (JLS)
CREDIT ONE BANK, N.A.,

Defendant.

 

DECISION AND ORDER

 

On June 11, 2015, Plaintiff Kimberly Salerno commenced this action alleging
violations of the Telephone Consumer Protection Act (““TCPA”). Dkt. 1. Defendant
Credit One Bank (hereinafter “Credit One”) moved to compel arbitration pursuant
to the Cardholder Agreement and to stay further proceedings pending the
arbitration, which was granted by this Court! on October 29, 2015. Dkt. 21. After a
final arbitration decision on September 21, 2018, which awarded Plaintiff $232,500
in statutory damages, Credit One moved in this Court on December 21, 2018 to
vacate the arbitration award. Dkt. 29. On January 4, 2019, this Court referred this
case to United States Magistrate Judge Leslie G. Foschio for all proceedings under

28 U.S.C. § 636(b)(1)(A) and (B). Dkt. 31. Salerno cross-moved on January 11, 2019

 

1 This case was originally assigned to Judge John T. Curtin, then reassigned to
Judge Lawrence J. Vilardo, who made the referral to Magistrate Judge Foschio.
Dkts. 22, 31. On May 5, 2020, the case was reassigned to Judge John L. Sinatra, Jr.
Dkt. 47.
Case 1:15-cv-00516-JLS-LGF Document 51 Filed 07/28/20 Page 2 of 7

to confirm the arbitrator’s award, as well as to request post-award, prejudgment
interest. Dkt. 35.

On March 31, 2020, Judge Foschio issued a combined decision and order and
Report and Recommendation (“R&R”) recommending that Credit One’s motion to
vacate the arbitration award (Dkt. 29) be denied; Salerno’s cross-motion to confirm
the award (Dkt. 35) be granted; and Salerno’s motion for post-award prejudgment
interest (Dkt. 35) be granted. Dkt. 44, at 33. Judge Foschio also denied Credit
One’s motion to seal (Dkt. 30) and dismissed Salerno’s cross-motion for judgment on
the pleadings (Dkt. 35) as redundant. Dkt. 44, at 33.

For the reasons stated below, this Court accepts and adopts the R&R—with
the exception of the recommendation to grant Salerno’s motion for post-award
prejudgment interest, which is denied.

BACKGROUND

This Court will assume the parties’ familiarity with the facts, outlined in
detail in Judge Foschio’s R&R (Dkt. 44), and will summarize the procedural history
of this case briefly.

On June 11, 2015, Plaintiff Kimberly Salerno filed a complaint alleging
Defendant Credit One Bank violated the TCPA, 47 U.S.C. § 227. Dkt. 1. In her
amended complaint, filed on June 30, 2015, Salerno asserted TCPA claims against
Credit One: in sum, Credit One attempted to contact Salerno on her cellphone—a

number she claims she never provided to Credit One—in connection to money that
Case 1:15-cv-00516-JLS-LGF Document 51 Filed 07/28/20 Page 3 of 7

Salerno’s boyfriend owed Credit One on his own separate account. See generally
Dkt. 3.

Defendant Credit One Bank answered on July 23, 2015. Dkt. 7. Credit One
later moved to compel arbitration under the Federal Arbitration Act, 9 U.S.C. §§ 2-
4, and to stay proceedings pending the arbitration. Dkt. 9. Judge Curtin granted
this motion in a decision and order filed October 29, 2015. Dkt. 21.

The parties initiated arbitration. After a hearing, Arbitrator James C. Moore
concluded that Credit One had violated the TCPA by making 466 telephone calls to
Salerno’s cellphone without her express prior consent and using an automatic
telephone dialing system. Dkt. 34-2, at 8-9; Dkt. 44, at 3. The Arbitrator awarded
her $500 in damages for each call, for a total award of $233,000. Dkt. 34-2, at 9;
Dkt. 44, at 3. Credit One then requested a second de novo arbitration before a
three-member panel. In a decision dated September 21, 2018, the panel awarded
Salerno $232,500 in statutory damages for 465 calls made without her express prior
consent. Dkt. 34-3, at 1-2; Dkt. 44, at 4.

On December 21, 2018, Credit One moved to vacate the Arbitrators’ Award
pursuant to the Federal Arbitration Act, 9 U.S.C. § 10, as well as to seal numerous
documents concerning the arbitration. Dkts. 29-30. On January 11, 2019, Salerno
cross-moved to confirm the Arbitrators’ Award pursuant to the Federal Arbitration
Act, 9 U.S.C. § 9, for judgment on the pleadings under Fed. R. Civ. P. 12(c), and for
post-award prejudgment interest. Dkt. 35. Briefing on these motions was

completed on February 1, 2019. Dkt. 37.
Case 1:15-cv-00516-JLS-LGF Document 51 Filed 07/28/20 Page 4 of 7

On March 31, 2020, Judge Foschio issued a combined decision and order and
R&R. Judge Foschio recommended denying Credit One’s motion to vacate the
arbitration award (Dkt. 29); granting Salerno’s cross-motion to confirm the
arbitration award (Dkt. 35); and granting Salerno’s motion for post-award
prejudgment interest (Dkt. 35). Dkt. 44, at 33. Judge Foschio also ordered
Plaintiffs cross-motion for judgment on the pleadings (Dkt. 35) dismissed as
redundant and denied Defendant’s motion to seal (Dkt. 30).

On April 15, 2020, Credit One Bank filed objections to the R&R, arguing that
Judge Foschio erred in concluding that the Panel had not manifestly disregarded
controlling Second Circuit law. Dkt. 45, at 3. Credit One also asked the court for a
stay pending the Supreme Court’s decision on Barr v. American Ass’n of Political
Consultants, Inc., a case addressing the constitutionality of Section 227(b) of the
TCPA. Dkt. 45, at 1-2. Salerno responded to the objections on April 29, 2020, Dkt.
46, and Credit One replied on May 6, 2020, Dkt. 48. On July 7, 2020, Salerno
moved to cite additional authority in opposition to Credit One’s objections, on the
basis that the Supreme Court had issued a decision in Barr and determined the
TCPA was not unconstitutional. Dkt. 49-1. By text order on July 9, 2020, this
Court denied Salerno’s motion (Dkt. 49) as moot in light of its awareness of the
decision. Dkt. 50.

DISCUSSION
A district court may accept, reject, or modify the findings or recommendations

of a magistrate judge. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district
Case 1:15-cv-00516-JLS-LGF Document 51 Filed 07/28/20 Page 5 of 7

court must conduct a de novo review of those portions of a magistrate judge’s
recommendation to which objection is made. See 28 U.S.C. § 636(b)(1);
Fed. R. Civ. P. 72(b)(8).

This Court has carefully reviewed the thorough R&R, the record in this case,
the objections and response, and the materials submitted by the parties. Based on
that de novo review, the Court accepts and adopts the R&R with one exception—the
Court declines to adopt the recommendation to award Salerno post-award
prejudgment interest.

I. PLAINTIFF’S REQUEST FOR PREJUDGMENT INTEREST

A district court may order prejudgment interest, in its discretion, “to ensure
that a plaintiff is fully compensated or to meet the ‘remedial purpose of the statute
involved.” Doe v. East Lyme Bad. of Educ., 962 F.3d 649, 662 (2d Cir. 2020) (quoting
Wickham Contracting Co., Inc. v. Local Union No. 3, Int'l Bhd of Elec. Workers,
AFL-CIO, 955 F.2d 831, 833-34 (2d Cir. 1992)). In the context of arbitration award
confirmations, there is a general presumption in favor of post-award prejudgment
interest. See In re Arbitration Between Westchester Fire Ins. Co. v. Massamont Ins.
Agency, Inc., 420 F. Supp. 2d 223, 226 (S.D.N.Y. 2005) (citing In re Waterside Ocean
Navigation Co. v. Intl Navigation, Ltd., 737 F.2d 150, 153-54 (2d Cir. 1984)).
Overall, courts consider awarding prejudgment interest “if doing so would be ‘fair,
equitable and necessary to compensate the wronged party fully.” Three Bros.
Trading, LLC v. Generex Biotechnology Corp., 18 Civ. 11585 (KPF), 2020 WL

1974248, at *13 (S.D.N.Y. Apr. 24, 2020) (quoting Wickham, 955 F.2d at 835)).
Case 1:15-cv-00516-JLS-LGF Document 51 Filed 07/28/20 Page 6 of 7

Pursuant to the arbitration award, Salerno is entitled to statutory damages

in the amount of $500 per transmission, for a total of $232,500. See Dkt. 34-3, at 1-
2. Because the TCPA allows for statutory damages that exceed actual damages,
this Court declines to award prejudgment interest in this case. See Imhoff Inv.,
LLC v. SamMichaels, Inc., No. 10-10996, 2014 WL 172234, at *9 (E.D. Mich. Jan.
15, 2014) (prejudgment interest not warranted in TCPA case); see also Kopff v.
Roth, No. 05-798 (JDB), 2007 WL 1748918, at *2 (D.D.C. June 15, 2007) (citing
Wickham, 955 F.2d at 834) (“Prejudgment interest is not appropriate in this case,
which involves a statutory damages remedy that far exceeds actual damages and is
fundamentally punitive in nature.”).
II. CREDIT ONE’S MOTION FOR STAY

In the objections to the R&R, Credit One alternatively asked for a stay of this
Court’s decision on Judge Foschio’s R&R pending the Supreme Court’s decision in
Barr v. American Ass’n of Political Consultants, Inc. Dkt. 45, at 1-2. Salerno
opposed this request, arguing that Credit One waived this argument by not raising
it in arbitration or before the magistrate judge. Dkt. 46, at 11-12.

The Court need not address this request for a stay because the Supreme Court
issued its decision on July 6, 2020 and did not invalidate the TCPA as a whole. See
generally Barr v. Am. Assn of Political Consultants, Inc., 140 S. Ct. 2335 (2020).

Thus, the request for a stay is denied as moot.
Case 1:15-cv-00516-JLS-LGF Document 51 Filed 07/28/20 Page 7 of 7

CONCLUSION
For the reasons stated above and in the R&R, Credit One’s motion to vacate
the arbitration award (Dkt. 29) is DENIED; Salerno’s cross-motion to confirm the
award (Dkt. 35) is GRANTED; and Salerno’s motion for post-award prejudgment
interest (Dkt. 35) is DENIED. Pursuant to Judge Foschio’s decision and order,
Salerno’s cross-motion for judgment on the pleadings (Dkt. 35) is DISMISSED; and
Credit One’s motion to seal (Dkt. 30) is DENIED. The Clerk shall enter judgment

in favor of Plaintiff Salerno upon the award and shall close the case.

SO ORDERED.

Dated: July 28, 2020
Buffalo, New York

(bf 2-

|
J ax Y.. SINATEA, gRO
ys ED STATES DISTRICT JUDGE
